DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-30 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 9-12, 19-23, 26-28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Young et al. (US# 2014/0018085 hereinafter referred to as Young).

	RE Claim 1, Young discloses a method for wireless communication at an access terminal, comprising: 
See Young FIG 2, 15; [0100]-[0101] – signaling indication (i.e. PPI) of support (i.e. request for a transition to another power mode) for a power mode of a plurality of power modes); 
	sending an indication that, for a first power mode of the plurality of power modes (See Young [0100]-[0101] – based on the UE’s knowledge of its current power mode/configuration), the access terminal supports one or more of: dynamic switching between reduced hybrid automatic repeat request, H-ARQ, signaling and normal H-ARQ signaling; or dynamic switching between low power discontinuous reception, DRX, and normal DRX (See Young FIGs 2, 3, 17, 18; [0045], [0100]-[0101], [0140]-[0145] – indicating (i.e. PPI) power mode support (normal power or power saving modes) via dynamically switching between continuous DRX, short cycle DRX, or long cycle DRX (i.e. power saving mode)); 
	sending or receiving a request for the access terminal to switch to the first power mode (See Young FIGs 17, 18 – sending request for UE to switch to a power mode); and 
	transitioning to the first power mode as a result of the sending or receiving of the request (See Young FIGs 17, 18 – UE switching to a certain indicated power mode).

	RE Claim 2, Young discloses a method, as set forth in claim 1 above, wherein: the plurality of power modes comprises a low power mode and a normal power mode where the low power mode is associated with lower power consumption than the normal See Young FIGs 2, 3, 17, 18; [0045], [0140]-[0145] – continuous DRX (highest power mode), short cycle DRX (middle power mode), or long cycle DRX (i.e. power saving mode)).

	RE Claim 9, Young discloses a method, as set forth in claim 1 above, further comprising receiving an acknowledgement to the request, wherein the transition to the first power mode is triggered as a result of the receipt of the acknowledgement (See Young FIG 15 – response 1534 is an acknowledgment to request).

	RE Claim 10, Young discloses a method, as set forth in claim 1 above, further comprising: 
	communicating at least one indication of a plurality of power saving features; and selecting at least one of the power saving features for the first power mode (See Young [0140]-[0142] – Table 14 – indicating a power saving feature (Table 14) and selecting at least one feature for the power mode).

	RE Claim 11, Young discloses an access terminal, comprising:
	A memory device (See Young FIG 27); and
	a processing circuit coupled to the memory device (See Young FIG 27) and configured to: 
	send an indication that the access terminal supports a selection of different ones of a plurality of power modes (See Young FIG 2, 15; [0100]-[0101] – signaling indication (i.e. PPI) of support (i.e. request for a transition to another power mode) for a power mode of a plurality of power modes); 
	send an indication that, for a first power mode of the plurality of power modes (See Young [0100]-[0101] – based on the UE’s knowledge of its current power mode/configuration), the access terminal supports one or more of: dynamic switching between reduced hybrid automatic repeat request, H-ARQ, signaling and normal H-ARQ signaling; or dynamic switching between low power discontinuous reception, DRX, and normal DRX (See Young FIGs 2, 3, 17, 18; [0045], [0100]-[0101], [0140]-[0145] – indicating (i.e. PPI) power mode support (normal power or power saving modes) via dynamically switching between continuous DRX, short cycle DRX, or long cycle DRX (i.e. power saving mode)); 
	send or receive a request for the access terminal to switch to the first power mode (See Young FIGs 17, 18 – sending request for UE to switch to a power mode); and 
	transitioning to the first power mode as a result of the sending or receiving of the request (See Young FIGs 17, 18 – UE switching to a certain indicated power mode).

	RE Claim 12, Young discloses an access terminal, as set forth in claim 11 above, wherein: the plurality of power modes comprises a low power mode and a normal power mode where the low power mode is associated with lower power consumption than the normal power mode; and the first power mode is the low power mode (See Young FIGs 2, 3, 17, 18; [0045], [0140]-[0145] – continuous DRX (highest power mode), short cycle DRX (middle power mode), or long cycle DRX (i.e. power saving mode)).

	RE Claim 19, Young discloses an access terminal, as set forth in claim 11 above, wherein the processing circuitry is further configured to receive an acknowledgement to the request, wherein the transition to the first power mode is triggered as a result of the receipt of the acknowledgement (See Young FIG 15 – response 1534 is an acknowledgment to request).

	RE Claim 20, Young discloses an access terminal, as set forth in claim 11 above, wherein the processing circuitry is further configured to communicate at least one indication of a plurality of power saving features; and selecting at least one of the power saving features for the first power mode (See Young [0140]-[0142] – Table 14 – indicating a power saving feature (Table 14) and selecting at least one feature for the power mode).

	RE Claim 21, Young discloses a method for wireless communication at a base station, comprising: 
	receiving an indication that an access terminal supports a selection of different ones of a plurality of power modes (See Young FIG 2, 15; [0100]-[0101] – receiving signaling indication (i.e. PPI) of support (i.e. request for a transition to another power mode) for a power mode of a plurality of power modes); 
See Young [0100]-[0101] – based on the UE’s knowledge of its current power mode/configuration), the access terminal supports one or more of: dynamic switching between reduced hybrid automatic repeat request, H-ARQ, signaling and normal H-ARQ signaling; or dynamic switching between low power discontinuous reception, DRX, and normal DRX (See Young FIGs 2, 3, 17, 18; [0045], [0100]-[0101], [0140]-[0145] – receiving indication of (i.e. PPI) power mode support (normal power or power saving modes) via dynamically switching between continuous DRX, short cycle DRX, or long cycle DRX (i.e. power saving mode)); 
	determining whether the access terminal is to switch to the first power mode (See Young FIGs 17, 18 – determining whether UE is to switch to a power mode); and 
	communicating a request for the access terminal  to switch to the first power mode (See Young FIGs 17, 18 – sending request and UE switching to a certain indicated power mode).

	RE Claim 22, Young discloses a method, as set forth in claim 21 above, wherein the request is one of a request from the access terminal to be allowed to operate in the first power mode (See Young FIG 15 – 1533), or a trigger sent to the access terminal to transition the access terminal to the first power mode (See Young FIG 15 – 1534).

	RE Claim 23, Young discloses a method, as set forth in claim 21 above, wherein: the plurality of power modes comprises a low power mode and a normal power mode where the low power mode is associated with lower power consumption than the normal See Young FIGs 2, 3, 17, 18; [0045], [0140]-[0145] – continuous DRX (highest power mode), short cycle DRX (middle power mode), or long cycle DRX (i.e. power saving mode)).

	RE Claim 26, Young discloses a base station, comprising:
	A memory device (See Young FIG 27); and
	a processing circuit coupled to the memory device (See Young FIG 27) and configured to: 
	receive an indication that an access terminal supports a selection of different ones of a plurality of power modes (See Young FIG 2, 15; [0100]-[0101] – receiving signaling indication (i.e. PPI) of support (i.e. request for a transition to another power mode) for a power mode of a plurality of power modes); 
	receive an indication that, for a first power mode of the plurality of power modes (See Young [0100]-[0101] – based on the UE’s knowledge of its current power mode/configuration), the access terminal supports one or more of: dynamic switching between reduced hybrid automatic repeat request, H-ARQ, signaling and normal H-ARQ signaling; or dynamic switching between low power discontinuous reception, DRX, and normal DRX (See Young FIGs 2, 3, 17, 18; [0045], [0100]-[0101], [0140]-[0145] – receiving indication of (i.e. PPI) power mode support (normal power or power saving modes) via dynamically switching between continuous DRX, short cycle DRX, or long cycle DRX (i.e. power saving mode)); 
See Young FIGs 17, 18 – determining whether UE is to switch to a power mode); and 
	communicate a request for the access terminal to switch to the first power mode (See Young FIGs 17, 18 – sending request and UE switching to a certain indicated power mode).

	RE Claim 27, Young discloses a base station, as set forth in claim 26 above, wherein the request is one of a request from the access terminal to be allowed to operate in the first power mode (See Young FIG 15 – 1533), or a trigger sent to the access terminal to transition the access terminal to the first power mode (See Young FIG 15 – 1534).

	RE Claim 28, Young discloses a base station, as set forth in claim 26 above, wherein: the plurality of power modes comprises a low power mode and a normal power mode where the low power mode is associated with lower power consumption than the normal power mode; and the first power mode is the low power mode (See Young FIGs 2, 3, 17, 18; [0045], [0140]-[0145] – continuous DRX (highest power mode), short cycle DRX (middle power mode), or long cycle DRX (i.e. power saving mode)).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3, 13, 24, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Young et al. (US# 2014/0018085 hereinafter referred to as Young) in view of Lida et al. (US# 2008/0294919 hereinafter referred to as Lida).

RE Claim 3, Young discloses a method, as set forth in claim 1 above. Young does not specifically disclose further comprising sending an indication of a frame structure supported by the access terminal for the first power mode of the plurality of power modes.
	However, Lida teaches of sending an indication of a frame structure supported by the access terminal for the first power mode of the plurality of power modes (See Lida [0071]-[0074] – indicating power mode and frame structure (i.e. active mode, #1 LPPF (low power), #2 LPPF, etc… which utilize different frame structures)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the communication system, as disclosed in Young, further comprising sending an indication of a frame structure supported by the access terminal for the first power mode of the plurality of power modes, as taught in Lida. One is motivated as such in order to efficiently utilize power/resources in the system (See Lida Background; Summary; [0007], [0071]-[0074]).

	RE Claim 13, Young discloses an access terminal, as set forth in claim 11 above. Young does not specifically disclose wherein the processing circuit is further configured to send an indication of a frame structure supported by the access terminal for the first power mode of the plurality of power modes.
	However, Lida teaches of wherein the processing circuit is further configured to send an indication of a frame structure supported by the access terminal for the first power mode of the plurality of power modes (See Lida [0071]-[0074] – indicating power mode and frame structure (i.e. active mode, #1 LPPF (low power), #2 LPPF, etc… which utilize different frame structures)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the communication system, as disclosed in Young, wherein the processing circuit is further configured to send an indication of a frame structure supported by the access terminal for the first power mode of the plurality of power modes, as taught in Lida. One is motivated as such in order to efficiently utilize power/resources in the system (See Lida Background; Summary; [0007], [0071]-[0074]).

	RE Claim 24, Young discloses a method, as set forth in claim 21 above. Young does not specifically disclose further comprising receiving an indication of a frame structure supported by the access terminal for the first power mode of the plurality of power modes.
	However, Lida teaches of receiving an indication of a frame structure supported by the access terminal for the first power mode of the plurality of power modes (See Lida [0071]-[0074] – indicating power mode and frame structure (i.e. active mode, #1 LPPF (low power), #2 LPPF, etc… which utilize different frame structures)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the communication system, as disclosed in Young, further comprising receiving an indication of a frame structure supported by the access terminal for the first power mode of the plurality of power modes, as taught in Lida. One is motivated as such in order to efficiently utilize See Lida Background; Summary; [0007], [0071]-[0074]).

	RE Claim 29, Young discloses a base station, as set forth in claim 26 above. Young does not specifically disclose wherein the processing circuit is further configured to receive an indication of a frame structure supported by the access terminal for the first power mode of the plurality of power modes.
	However, Lida teaches of wherein the processing circuit is further configured to receive an indication of a frame structure supported by the access terminal for the first power mode of the plurality of power modes (See Lida [0071]-[0074] – indicating power mode and frame structure (i.e. active mode, #1 LPPF (low power), #2 LPPF, etc… which utilize different frame structures)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the communication system, as disclosed in Young, wherein the processing circuit is further configured to receive an indication of a frame structure supported by the access terminal for the first power mode of the plurality of power modes, as taught in Lida. One is motivated as such in order to efficiently utilize power/resources in the system (See Lida Background; Summary; [0007], [0071]-[0074]).

Claims 4, 14, 25, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Young et al. (US# 2014/0018085 hereinafter referred to as Young) in view of Lida .

	RE Claim 4, Young, modified by Lida, discloses a method, as set forth in claim 3 above, wherein:
	the access terminal supports another frame structure for a second power mode of the plurality of power modes (See Young FIG 3); wherein
	the first TTI is shorter than a second TTI (See Young FIG 3 – different TTI utilizing different power (i.e. less time transmitting utilizes less power)).
	Young, modified by Lida, does not specifically disclose the frame structure supported by the access terminal for the first power mode specifies a first transmission time interval, TTI, and a second TTI specified by the other frame structure.
	However, Doi teaches of the frame structure supported by the access terminal for the first power mode specifies a first transmission time interval, TTI, and a second TTI specified by the other frame structure (See Doi FIG 5; [0108] – specifying TTI for different power modes).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the communication system, as disclosed in Young, modified by Lida, wherein the frame structure supported by the access terminal for the first power mode specifies a first transmission time interval, TTI, and a second TTI specified by the other frame structure, as taught in Doi. One is motivated as such in order to reduce the amount of power utilized (See Doi Background; Disclosure).

	RE Claim 14, Young, modified by Lida, discloses an access terminal, as set forth in claim 13 above, wherein:
	the access terminal supports another frame structure for a second power mode of the plurality of power modes (See Young FIG 3); wherein
	the first TTI is shorter than a second TTI (See Young FIG 3 – different TTI utilizing different power (i.e. less time transmitting utilizes less power)).
	Young, modified by Lida, does not specifically disclose the frame structure supported by the access terminal for the first power mode specifies a first transmission time interval, TTI, and a second TTI specified by the other frame structure.
	However, Doi teaches of the frame structure supported by the access terminal for the first power mode specifies a first transmission time interval, TTI, and a second TTI specified by the other frame structure (See Doi FIG 5; [0108] – specifying TTI for different power modes).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the communication system, as disclosed in Young, modified by Lida, wherein the frame structure supported by the access terminal for the first power mode specifies a first transmission time interval, TTI, and a second TTI specified by the other frame structure, as taught in Doi. One is motivated as such in order to reduce the amount of power utilized (See Doi Background; Disclosure).

Claim 25, Young, modified by Lida, discloses a method, as set forth in claim 24 above, wherein:
	the access terminal supports another frame structure for a second power mode of the plurality of power modes (See Young FIG 3); wherein
	the first TTI is shorter than a second TTI (See Young FIG 3 – different TTI utilizing different power (i.e. less time transmitting utilizes less power)).
	Young, modified by Lida, does not specifically disclose the frame structure supported by the access terminal for the first power mode specifies a first transmission time interval, TTI, and a second TTI specified by the other frame structure.
	However, Doi teaches of the frame structure supported by the access terminal for the first power mode specifies a first transmission time interval, TTI, and a second TTI specified by the other frame structure (See Doi FIG 5; [0108] – specifying TTI for different power modes).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the communication system, as disclosed in Young, modified by Lida, wherein the frame structure supported by the access terminal for the first power mode specifies a first transmission time interval, TTI, and a second TTI specified by the other frame structure, as taught in Doi. One is motivated as such in order to reduce the amount of power utilized (See Doi Background; Disclosure).

	RE Claim 30, Young, modified by Lida, discloses a base station, as set forth in claim 29 above, wherein:
See Young FIG 3); wherein
	the first TTI is shorter than a second TTI (See Young FIG 3 – different TTI utilizing different power (i.e. less time transmitting utilizes less power)).
	Young, modified by Lida, does not specifically disclose the frame structure supported by the access terminal for the first power mode specifies a first transmission time interval, TTI, and a second TTI specified by the other frame structure.
	However, Doi teaches of the frame structure supported by the access terminal for the first power mode specifies a first transmission time interval, TTI, and a second TTI specified by the other frame structure (See Doi FIG 5; [0108] – specifying TTI for different power modes).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the communication system, as disclosed in Young, modified by Lida, wherein the frame structure supported by the access terminal for the first power mode specifies a first transmission time interval, TTI, and a second TTI specified by the other frame structure, as taught in Doi. One is motivated as such in order to reduce the amount of power utilized (See Doi Background; Disclosure).

Claims 5-6, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Young et al. (US# 2014/0018085 hereinafter referred to as Young) in view of Lida et al. (US# 2008/0294919 hereinafter referred to as Lida) and Golitschek et al. (US# 2014/0254452 hereinafter referred to as Golitschek).

	RE Claim 5, Young, modified by Lida, discloses a method, as set forth in claim 3 above. Young, modified by Lida, does not specifically disclose where the frame structure supported by the access terminal for the first power mode supports dynamic bandwidth switching for control and data multiplexing or narrowband control and data transmission.
	However, Golitschek teaches of where the frame structure supported by the access terminal for the first power mode supports dynamic bandwidth switching for control and data multiplexing or narrowband control and data transmission (See Golitschek [0091] – dynamic bandwidth switching based on power mode).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the communication system, as disclosed in Young, modified by Lida, where the frame structure supported by the access terminal for the first power mode supports dynamic bandwidth switching for control and data multiplexing or narrowband control and data transmission, as taught in Golitschek. One is motivated as such in order to provide reduced power consumption while being compatible with existing networks (See Golitschek Background). 

	RE Claim 6, Young, modified by Lida, discloses a method, as set forth in claim 3 above, wherein: the access terminal supports another frame structure for a second power mode of the plurality of power modes (See Young FIG 3 – different frame structures for different power modes). 
	Young, modified by Lida, does not specifically disclose wherein: 
See Golitschek [0091] – specifying a power saving bandwidth that is smaller than a second bandwidth (non-power saving bandwidth)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the communication system, as disclosed in Young, modified by Lida, wherein the frame structure supported by the access terminal for the first power mode specifies a first bandwidth allocation that is smaller than a second bandwidth allocation specified by the other frame structure, as taught in Golitschek. One is motivated as such in order to provide reduced power consumption while being compatible with existing networks (See Golitschek Background). 

	RE Claim 15, Young, modified by Lida, discloses an access terminal, as set forth in claim 13 above. Young, modified by Lida, does not specifically disclose where the frame structure supported by the access terminal for the first power mode supports dynamic bandwidth switching for control and data multiplexing or narrowband control and data transmission.
	However, Golitschek teaches of where the frame structure supported by the access terminal for the first power mode supports dynamic bandwidth switching for control and data multiplexing or narrowband control and data transmission (See Golitschek [0091] – dynamic bandwidth switching based on power mode).
See Golitschek Background). 

	RE Claim 16, Young, modified by Lida, discloses an access terminal, as set forth in claim 13 above, wherein: the access terminal supports another frame structure for a second power mode of the plurality of power modes (See Young FIG 3 – different frame structures for different power modes). 
	Young, modified by Lida, does not specifically disclose wherein: 
	the frame structure supported by the access terminal for the first power mode specifies a first bandwidth allocation that is smaller than a second bandwidth allocation specified by the other frame structure (See Golitschek [0091] – specifying a power saving bandwidth that is smaller than a second bandwidth (non-power saving bandwidth)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the communication system, as disclosed in Young, modified by Lida, wherein the frame structure supported by the access terminal for the first power mode specifies a first bandwidth allocation that is smaller than a second bandwidth allocation specified by the other frame structure, as See Golitschek Background). 
	
Claims 7, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Young et al. (US# 2014/0018085 hereinafter referred to as Young) in view of Cai et al. (US# 2011/0199985 hereinafter referred to as Cai).

	RE Claim 7, Young discloses a method, as set forth in claim 1 above. Young does not specifically disclose further comprising sending an indication that the access terminal further supports selection of one of: 
	modulation and coding scheme, MCS, for different ones of the plurality of power modes; 
	multiple input multiple output, MIMO, transmission mode for different ones of the plurality of power modes; and 
	carrier aggregation level for different ones of the plurality of power modes.
	However, Cai teaches of sending an indication that the access terminal further supports selection of one of: 
	modulation and coding scheme, MCS, for different ones of the plurality of power modes (See Cai [0023]-[0026] – access terminal sending indication to base station which selects MCS based on the indication and power mode); 
	multiple input multiple output, MIMO, transmission mode for different ones of the plurality of power modes; and 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the communication system, as disclosed in Young, further comprising sending an indication that the access terminal further supports selection of one of: 
	modulation and coding scheme, MCS, for different ones of the plurality of power modes; 
	multiple input multiple output, MIMO, transmission mode for different ones of the plurality of power modes; and 
	carrier aggregation level for different ones of the plurality of power modes, as taught in Cai. One is motivated as such in order to better utilize network resources (See Cai Background).

	RE Claim 17, Young discloses an access terminal, as set forth in claim 11 above. Young does not specifically disclose wherein the processing circuit is further configured to send an indication that the access terminal further supports selection of one of: 
	modulation and coding scheme, MCS, for different ones of the plurality of power modes; 
	multiple input multiple output, MIMO, transmission mode for different ones of the plurality of power modes; and 
	carrier aggregation level for different ones of the plurality of power modes.

	modulation and coding scheme, MCS, for different ones of the plurality of power modes (See Cai [0023]-[0026] – access terminal sending indication to base station which selects MCS based on the indication and power mode); 
	multiple input multiple output, MIMO, transmission mode for different ones of the plurality of power modes; and 
	carrier aggregation level for different ones of the plurality of power modes.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the communication system, as disclosed in Young, wherein the processing circuit is further configured to send an indication that the access terminal further supports selection of one of: 
	modulation and coding scheme, MCS, for different ones of the plurality of power modes; 
	multiple input multiple output, MIMO, transmission mode for different ones of the plurality of power modes; and 
	carrier aggregation level for different ones of the plurality of power modes, as taught in Cai. One is motivated as such in order to better utilize network resources (See Cai Background).

Claims 8, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Young et al. (US# 2014/0018085 hereinafter referred to as Young) in view of Gaal et al. (US# 2012/0213154 hereinafter referred to as Gaal).

	RE Claim 8, Young discloses a method, as set forth in claim 1 above. Young does not specifically disclose further comprising sending an indication that the access terminal further supports, for different ones of the plurality of power modes, at least one of: different convolutional coding schemes; different antenna selections; or enhanced microsleep.
	However, Gaal teaches of sending an indication that the access terminal further supports, for different ones of the plurality of power modes, at least one of: different convolutional coding schemes; different antenna selections; or enhanced microsleep (See Gaal Summary; [0009]-[0010], [0019], [0071] – indicating support for different antenna selection).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the communication system, as disclosed in Young, comprising sending an indication that the access terminal further supports, for different ones of the plurality of power modes, at least one of: different convolutional coding schemes; different antenna selections; or enhanced microsleep, as taught in Gaal. One is motivated as such in order to improve performance and resolve inconsistencies with antenna configurations (See Gaal Background; Summary).

	RE Claim 18, Young discloses an access terminal, as set forth in claim 11 above. Young does not specifically disclose wherein the processing circuit is further configured to send an indication that the access terminal further supports, for different 
	However, Gaal teaches of wherein the processing circuit is further configured to send an indication that the access terminal further supports, for different ones of the plurality of power modes, at least one of: different convolutional coding schemes; different antenna selections; or enhanced microsleep (See Gaal Summary; [0009]-[0010], [0019], [0071] – indicating support for different antenna selection).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the communication system, as disclosed in Young, wherein the processing circuit is further configured to send  an indication that the access terminal further supports, for different ones of the plurality of power modes, at least one of: different convolutional coding schemes; different antenna selections; or enhanced microsleep, as taught in Gaal. One is motivated as such in order to improve performance and resolve inconsistencies with antenna configurations (See Gaal Background; Summary).


Response to Arguments
Applicant's arguments filed 07/28/2021 have been fully considered but they are not persuasive.
	Regarding Applicant's arguments that the cited references do not teach the elements of claims 1, 11, 21, and 26, the Examiner respectfully disagrees. The Applicant has argued that the PPI sent in Young is not the same thing as the indications sent by the claimed access terminal. The Examiner disagrees. The PPI transmitted in Young specifically indicates that the access terminal “supports a selection of different ones of a plurality of power modes”. That is, the PPI indicates the access terminals desire to change to (i.e. supports a selection) from one power mode such as normal power mode to another power mode (i.e. different mode) such as a power-optimized configuration (i.e. one of a plurality of power modes) (See Young [0100]-[0101]). In addition, the PPI transmitted in Young specifically indicates for a first power mode of the plurality of power modes (See Young [0100]-[0101] – based on the UE’s knowledge of its current power mode/configuration), the access terminal supports one or more of: dynamic switching between low power discontinuous reception, DRX, and normal DRX (See Young [0100]-[0101] – the PPI indication is the UE requesting to change power modes (i.e. indicates support for dynamic switching) from one DRX power mode to another which includes “normal” power mode and power-optimized mode (low power) (See Young [0110], [0140]-[0145]).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve R Young whose telephone number is (571)270-7518.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/STEVE R YOUNG/Primary Examiner, Art Unit 2477